EXHIBIT 10.1



FIRST AMENDMENT
TO
MASTER AMENDMENT AGREEMENT


THIS FIRST AMENDMENT TO MASTER AMENDMENT AGREEMENT is made on January 26, 2015


BETWEEN


(1)
ZEPHYR FARMS LIMITED, a corporation organized and existing under the laws of
Ontario, Canada with a principal place of business at 161 Bay Street 27th Floor,
Toronto, Ontario (“Zephyr”);

(2)
SCHNEIDER POWER INC., a corporation organized and existing under the laws of
Ontario, Canada with a principal place of business at 161 Bay Street, 27th
Floor, Toronto, Ontario (“Schneider” and together with Zephyr, the “Obligors”);

(3)
SAMSUNG HEAVY INDUSTRIES CO., LTD., a corporation established and existing under
the laws of the Republic of Korea, having its registered offices at Samsung Life
Insurance Seocho Tower 1321-15, Seocho-dong, Seocho-Gu, Seoul 137-857, Republic
of Korea (“Samsung”).

BACKGROUND:
(A)
Zephyr is the owner of a 10 MW wind power project in Brooke-Alvinston Township,
Lambton County, Ontario, Canada (the “Project”);



(B)
Zephyr and Samsung entered into a certain wind turbine generator (WTG) supply
agreement dated June 30, 2010, as amended pursuant to a first amendment
agreement dated February 8, 2012 (as may be further amended from time to time,
the “Turbine Supply Agreement”);



(C)
Zephyr, Schneider and Samsung entered into a certain Master Amendment Agreement
on March 19, 2013 (the “Master Amendment Agreement”), which, among other things,
further amended the Turbine Supply Agreement;



(D)
This Agreement sets out the terms and conditions on which the parties hereto
have agreed to amend Section 3(v) of the Master Amendment Agreement and to
further amend the Turbine Supply Agreement:



IT IS AGREED as follows:


1.
Amendment to Master Amendment Agreement and Turbine Supply Agreement



(i)
Section 3(v) of the Master Amendment Agreement and the paragraphs under the
heading “Payment Schedule” in Attachment 3 (Price, Payments and Termination
Charges) shall be deleted and replaced by the following:

“Payment of the Contract Price and the interest accrued thereon shall be made as
set forth in the schedule below without setoff of any kind. At least ten (10)
days before the due date for any payments due under this Agreement, the Seller
shall notify the Buyer of the amounts due and payable by the Buyer to the
Seller. All payments by the Buyer to the Seller under this Agreement shall be
made in immediately available funds to such account or accounts as the Seller
may notify to the Buyer not less than seven (7) days before such payment is
required to be effected by the Buyer. Late payments shall be subject to a
default interest equal to two percent in excess of the interest otherwise
payable, compounded on an annual basis. The Parties acknowledge and agree that
the failure by the Buyer to pay any amount due hereunder (and to the extent such
failure is not remedied within any applicable grace period hereunder) shall
constitute an Event of Default under the amended and restated credit agreement
entered into between the Parties and dated as of March 19, 2013.”


TURBINE PAYMENT SCHEDULE


Date
Principal Payment Amount (CAD)
Interest Payment Amount (CAD)
Sub-Total Payment Amount (CAD)
31-7-2013
0
515,424.65
515,424.65
31-1-2014
213,051
523,967.60
737,018.60
31-7-2014
213,051
508,462.01
721,513.01
31-1-2015
226,867
47,644.88
274,511.88
31-7-2015
226,867
494,085.24
720,952.24
31-1-2016
241,411
966,147.11
1,207,558.44
31-7-2016
241,411
481,426.88
722,837.88
31-1-2017
257,408
478,697.08
736,105.08
31-7-2017
257,408
462,480.01
719,888.01
31-1-2018
1,817,849
461,593.77
2,279,442.77
31-7-2018
1,817,849
394,659.48
2,212,508.48
31-1-2019
391,927
340,807.82
732,734.82
31-7-2019
391,927
322,442.78
714,369.78
31-1-2020
418,104
314,766.44
732,870.44
31-7-2020
418,104
297,605.69
715,709.69
31-1-2021
445,008
286,985.72
731,993.72
31-7-2021
445,008
267,763.49
712,771.49
31-1-2022
473,368
257,417.39
730,785.39
31-7-2022
3,874,175
237,750.45
4,111,925.45
31-1-2023
3,400,807
112,982.41
3,513,789.41
Total
15,771,600
7,774,206.51
23,545,806.51



2
MISCELLANEOUS

2.1
Counterparts. This Agreement may be executed in any number of counterparts.

2.2
Successors. This Agreement shall be binding upon, and shall inure to the benefit
of and may be relied upon by, the parties hereto and their respective successors
and permitted assigns and transferees, including, for the avoidance of doubt,
any subsequent successors, permitted assigns and transferees.

2.3
Governing law. This Agreement shall be governed by and construed in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein.



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized signatories as of the day and year first
written above.




ZEPHYR FARMS LIMITED






By:    /s/ W. Brian Olson            
Name: W. Brian Olson
Title: Director


SCHNEIDER POWER INC.




By:    /s/ W. Brian Olson                    
Name: W. Brian Olson
Title: Director




SAMSUNG HEAVY INDUSTRIES CO., LTD.




By:     /s/ GeunChang Lee                
Name: GeunChang Lee
Title: Head of WTG Business Strategy Dept., Wind Energy Division



